Title: To George Washington from Thomas Jefferson, 19 March 1781
From: Jefferson, Thomas
To: Washington, George


                  
                     Sir,
                     Richmond, Mar. 19th 1781.
                  
                  I have the honor of enclosing your Excellency a copy of a letter from Genl Greene with some other intelligence received, not doubting your anxiety to know the movements in the South.  I find we have deceived ourselves not a little by counting on the whole numbers of militia which have been in motion as if they had all remained with Genl Greene, when in fact they seem only to have visited & quitted him.  The Marquis Fayette arrived at York on the 15th his troops still remained at the head of the bay till the appearance of some force which should render their passage down safe.  I have the honor to be with sentiments of the highest esteem & respect, Your Excellencys Most obedt & most hble Servt
                  
                     Th: Jefferson
                     
                  
               